               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 ROBERT GORDON,
       Plaintiff,                               NO. 3:17-CV-00320

              V.
                                                (WDGE CAPUTO)
 KARTRI SALES CO., INC.,
                                                (MAGISTRATE JUDGE MEHALCHICK)
       Defendant.
                       l/f.           ORDER
     NOW, this      /ti_   day of December, 2018, upon review of the Report and
Recommendation (Doc. 50) of Magistrate Judge Karoline Mehalchick for plain error
or manifest injustice, IT IS HEREBY ORDERED that:
     (1)     The Report and Recommendation (Doc. 50) is ADOPTED.
     (2)     Defendant's Motion to Dismiss and Strike Portions of Plaintiffs
             Amended Complaint (Doc. 44) is DENIED as moot in part and
             DENIED in part.
     (3)     The Motion to Dismiss Count II is DENIED as moot.
      (4)    The Motion to Strike Portions of the Amended Complaint is DENIED.
      (5)    The matter is RECOMMITTED to Magistrate Judge Mehalchick for
             further proceedings.




                                               A. Richard Ca_puto
                                               United States District Judge
